Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 1 of 28 PageID 448




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

   OVIEDO MEDICAL CENTER, LLC                )
                                             )
          PLAINTIFF,                         )
                                             )
   v.                                        )
                                             ) Case No.: 6:19-cv-01711-WWB-EJK
   ADVENTIST HEALTH SYSTEM/SUNBELT,          )
   INC. d/b/a ADVENTHEALTH OVIEDO ER         )
                                             )
          DEFENDANT.                         )
   __________________________________________)

           PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS MOTION FOR
                    ENTRY OF A PRELIMINARY INJUNCTION

          Pursuant to Fed. R. Civ. P. 65 and 15 U.S.C. § 1116 of the Lanham Act, Plaintiff,

   Oviedo Medical Center, LLC (“Plaintiff”), by counsel, respectfully requests that the Court

   enter a preliminary injunction preventing Defendant, Adventist Health System/Sunbelt, Inc.

   d/b/a AdventHealth Oviedo ER (“Defendant”), from further use of the term and phrase

   “Oviedo ER” in any fashion in connection with its soon-to-be opened emergency care facility.

                                        INTRODUCTION

          This is an action for infringement of Plaintiff’s trademark, unfair competition, and

   cybersquatting. Since 2013, Plaintiff has operated an emergency care facility providing related

   health care services using the trade name and service mark OVIEDO ER. Plaintiff was the

   first of its kind in its trade area and, over the years, has developed a strong reputation and

   goodwill in and to its OVIEDO ER mark, resulting in that mark serving to distinguish Plaintiff

   from others in the market.
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 2 of 28 PageID 449




           Defendant has recently entered the same market, scheduled to open October 6, 2019,

   constructing a competing emergency care facility within one mile of Plaintiff’s facility and,

   incredibly, promoting that facility under the “Oviedo ER” name and mark. Defendant’s use of

   “Oviedo ER” infringes Plaintiff’s senior trademark rights and otherwise constitutes unfair

   competition because such use is likely to cause confusion among the relevant consuming public

   between the competing facilities. As a result of this confusion, Defendant is directly trading

   on the goodwill Plaintiff has established in its OVIEDO ER mark and is causing irreparable

   harm to Plaintiff.

          The time for injunctive relief is now. To preserve the status quo, Defendant should be

   enjoined from proceeding with the full-scale operation of a competing emergency care facility

   using the exact same name as Plaintiff in the same market. Otherwise, consumers and, more

   importantly, health and emergency services providers, will be highly confused as to the source

   of the services offered under identical names in the same trade area. As such, a preliminary

   injunction should be issued, prior to the October 6, 2019 opening date, until a trial on the merits

   can be held.

                            RELEVANT FACTUAL BACKGROUND

          Plaintiff and its OVIEDO ER Mark

          Plaintiff, either on its own or via a predecessor entity, has been providing emergency

   room services, including pediatric emergency care, diagnostic imaging, and cardiac life

   support, under the trade name/service mark OVIEDO ER since it opened the first free-standing

   emergency care facility in Oviedo, Florida in 2013. See Complaint for Injunctive Relief [D.E.

   1] (“Complaint”), ¶¶ 11-13. Even prior to the opening of the OVIEDO ER facility, Plaintiff,



                                                   2
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 3 of 28 PageID 450




   via its predecessor, engaged in promotion and branding of the OVIEDO ER name and mark.

   These efforts included registration of the domain www.oviedoer.com in November 2012 and

   operation of the www.oviedoer.com website. Id., ¶¶ 14-15. See also Exhibits 1 and 2 to the

   Complaint.    These efforts also included the registration of the Fictitious Name of “OVIEDO

   ER” with the State of Florida Division of Corporations as early as September 19, 2013 by

   Plaintiff’s predecessor. See Complaint, ¶¶ 16-17. See also Exhibit 3 to the Complaint.

          The OVIEDO ER name and mark has become synonymous with Plaintiff and is well-

   known in the Plaintiff’s trade area. See Complaint, ¶ 17. When Plaintiff acquired the OVIEDO

   ER branded facility in 2017, it acquired the rights in the OVIEDO ER trade name and service

   mark from its predecessor. Id., ¶ 18. Plaintiff prominently uses its OVIEDO ER mark in its

   facility signage and in other promotional materials and has done so since the opening of the

   facility in 2013. Id., ¶ 19. See also Exhibit 4 to the Complaint. Since the opening of Plaintiff’s

   Oviedo ER, consumers and the media have recognized the name “OVIEDO ER” and the

   OVIEDO ER mark as signifying the Plaintiff and its emergency care facility. See Complaint,

   ¶¶ 20-22. See also Exhibits 5 and 6 to the Complaint.

          Because of its commitment to bring a full-service hospital to the Oviedo community,

   Plaintiff subsequently began working towards opening a full service hospital contiguous to the

   existing emergency care facility which would continue to incorporate the OVIEDO ER mark.

   See Complaint, ¶ 23. Indeed, Plaintiff’s efforts eventually led to the opening of the Oviedo

   Medical Center in January, 2017, which is a full service hospital where the majority of the

   patients treated originate from the OVIEDO ER branded facility. Id., ¶ 24. Moreover, after

   Oviedo Medical Center opened, Plaintiff continued using the service mark OVIEDO ER and



                                                   3
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 4 of 28 PageID 451




   the community continues to identify the facility by that name. Id., ¶ 25. See also Exhibit 5 to

   the Complaint.

           Since the OVIEDO ER branded facility was opened in 2013, Plaintiff (and its

   predecessor) has received significant media publicity which has helped to further establish the

   public’s connection between the OVIEDO ER mark and name and Plaintiff. See Complaint, ¶

   27. See also Exhibit 8 to the Complaint. Since it opened in 2013, Plaintiff has spent in excess

   of $1.3 million dollars in advertising and promotional costs related to the promotion of the

   OVIEDO ER branded facility. See Complaint, ¶¶ 28-34. See also Exhibits 9, 10 and 11 to the

   Complaint. As a result of Plaintiff’s continuous and substantially exclusive use of the

   OVIEDO ER mark over the past five (5) plus years, and significant press and advertising of

   the OVIEDO ER mark, the OVIEDO ER mark is well-known to the public in Plaintiff’s trade

   area as signifying the facility owned by Plaintiff as well as the services provided by Plaintiff

   at that facility. See Complaint, ¶ 35. See also Exhibit 5 to the Complaint.

           Consumers have come to understand that the name OVIEDO ER identifies Plaintiff

   and the emergency care facility operated by Plaintiff and further serves to distinguish Plaintiff

   between its competitors in the market.     See Complaint, ¶¶ 35-37. The OVIEDO ER mark

   has thereby acquired substantial goodwill and value to Plaintiff. See id., ¶ 36. Because of its

   substantially exclusive and continuous use of the OVIEDO ER mark in commerce for over

   five years, and Plaintiff’s extensive use and promotion of the OVIEDO ER mark resulting in

   the direct association of the mark with Plaintiff as the source of its services, the OVIEDO ER

   mark has acquired distinctiveness under §2(f) of the Lanham Act, 15 U.S.C. §1052(f).         See

   id., ¶ 38.



                                                  4
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 5 of 28 PageID 452




   Defendant and its Infringing Use of the OVIEDO ER Mark

          Upon information and belief, Defendant is a faith-based health care system sponsored

   by Seventh-day Adventist Church, headquartered in Altamonte Springs, Florida and operates

   facilities within nine states in the United States, including throughout Florida. See id., ¶ 39.

   Defendant has 45 hospital campuses, more than 8200 licensed beds in nine states, and serves

   more than five million patients annually. Id., ¶ 40. In the fall of 2018, Defendant sent out

   invitations announcing the groundbreaking of a new planned facility [eret 1, 2018 under the

   name “FLORIDA HOSPITAL OVIEDO ER.” Id., ¶ 43. See also Exhibit 13 to the Complaint.

   On or about November 1, 2018, the announced groundbreaking took place on property located

   only about a mile from Plaintiff’s OVIEDO ER branded facility, also on Red Bug Lake Road.

   See Complaint, ¶ 44. Defendant’s proposed OVIEDO ER facility was and continues to be a

   freestanding emergency care facility that would operate in direct competition to Plaintiff in the

   exact same trade area and market and, in fact, on the very same street. Id., ¶ 45.

          On November 5, 2018, the media had reported the groundbreaking and reference was

   made to Defendant’s facility as a new OVIEDO ER and even referenced Plaintiff’s OVIEDO

   ER branded facility in the same article.    Id., ¶ 46. See also Exhibit 14 to the Complaint.

   Further, since it announced the potential opening of its OVIEDO ER facility, Defendant has

   continually referred to its facility as OVIEDO ER in marketing and promotional material. Id.,

   ¶¶ 47-50. See also Exhibits 15-17 to the Complaint. Defendant’s prominent use of the term

   OVIEDO ER further heightens the likelihood that consumers will be confused and/or believe

   that the two “Oviedo ER’s” are affiliated or somehow related – even if Defendant were to use

   the term “Adventhealth” preceding the exact OVIEDO ER mark. See Complaint, ¶ 50. If



                                                  5
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 6 of 28 PageID 453




   Defendant is permitted to use the exact term OVIEDO ER in its name and in the marketing for

   its competing healthcare facility, there will be significant consumer confusion as to the source

   or affiliation of the parties’ respective services. Id., ¶ 51.

   Plaintiff Notifies Defendant of its Infringing Activity

           After learning of Defendant’s actions and greatly concerned about the possibility of

   confusion, on November 16, 2018, Plaintiff informed Defendant by counsel through a letter

   that Plaintiff had been using the OVIEDO ER name and mark to brand its freestanding

   emergency care facility since 2013, and Defendant’s use of the term OVIEDO ER in any

   context would cause “significant confusion.”          Id., ¶¶ 52-54. See also Exhibit 19 to the

   Complaint. Since Defendant had no permission from Plaintiff to use the term OVIEDO ER,

   or anything confusingly similar, Plaintiff demanded that Defendant cease and desist from any

   further use of the term and suggested the parties work together to resolve the matter in a

   constructive, amicable manner. Id., ¶ 55. See also Exhibit 19 to the Complaint.

           On December 6, 2018, counsel for Defendant responded and represented that

   Defendant would rebrand to the name “ADVENTHEALTH OVIEDO ER” when referencing

   its emergency room facility. See Complaint, ¶ 56. See also Exhibit 20 to the Complaint. On

   January 2, 2019, counsel for Plaintiff replied and stated that Plaintiff has been “the only entity

   using OVIEDO ER as a trade name and service mark in the vicinity at issue since 2013” and

   is the only party to establish secondary meaning pursuant to Section 2(f) of the Trademark Act.

   See Complaint, ¶ 57. See also Exhibit 21 to the Complaint. Plaintiff’s counsel further

   articulated   Plaintiff’s   objection    to   Defendant’s        use   of   the   rebranded   name

   “ADVENTHEALTH OVIEDO ER” or any other name that wholly incorporates the exact



                                                     6
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 7 of 28 PageID 454




   “OVIEDO ER” mark and name in any fashion. Id. Having received no response, Plaintiff’s

   sent a follow up letter on April 17, 2019, reiterating its objection to Defendant’s planned use

   of the name “ADVENTHEALTH OVIEDO ER”, which has been ignored by Defendant. See

   Complaint, ¶ 58. See also Exhibit 22 to Complaint.

   Defendant’s Continued Defiance of Plaintiff’s Trademark Rights

          In further violation of Plaintiff’s rights, on or about May 30, 2019, and after receiving

   repeated notice of Plaintiff’s objections, Defendant erected a billboard on the property of its

   future free-standing emergency room. See Complaint, ¶ 59. See also Exhibit 23 to Complaint.

   On June 13, 2019, the Orlando Business Journal published an article about Defendant’s new

   facility that featured a picture of Plaintiff’s OVIEDO ER branded facility – perpetuating

   confusion between the two companies. See Complaint, ¶ 61. See also Exhibit 24 to Complaint.

   Even more concerning, and as disclosed in Plaintiff’s cease and desist communications,

   emergency services, such as EMTs and fire departments, could be confused as to which

   OVIEDO ER they are supposed to take patients to – which could prejudice patient care because

   of the possibility of delayed treatment from the diversion of care. See Complaint, ¶ 62. In

   addition, despite knowing of Plaintiff’s claimed rights to the OVIEDO ER mark and name, on

   or about June 24, 2019, Defendant registered the domain name <workatoviedoer.com> through

   GoDaddy.com, and is using that domain to redirect consumers to the AdventHealth website

   promoting its “Oviedo ER.” Id., ¶ 63. See also Exhibits 25 and 26 to the Complaint. Based

   on the foregoing, and as set forth below, Defendant’s use of Plaintiff’s OVIEDO ER name and

   mark is likely to cause confusion as to the source of the goods and services associated with the




                                                  7
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 8 of 28 PageID 455




   mark, and/or is likely to suggest sponsorship of the services and/or affiliation between Plaintiff

   and Defendant. See Complaint, ¶ 64. See also Exhibit 5 to the Complaint.

                                             ARGUMENT

           Federal Rule of Civil Procedure 65 governs the issuance of preliminary injunctions.

   See Fed. R. Civ. P. 65(a). To obtain a preliminary injunction in the Eleventh Circuit, the

   moving party must establish: “(1) a substantial likelihood of success on the merits; (2) a

   substantial threat of irreparable injury if the injunction were not granted; (3) that the threatened

   injury to plaintiffs outweighs the harm an injunction may cause the defendant; and (4) that

   granting the injunction would not disserve the public interest.” Int’l Cosmetics Exch., Inc. v.

   Gapardis Health & Beauty, Inc., 303 F.3d 1242, 1246 (11th Cir. 2002) (citations omitted).

   Consideration of these factors “requir[es] a delicate balancing of the probabilities of ultimate

   success at final hearing with the consequences of immediate irreparable injury which could

   possibly flow from the denial of preliminary relief.” Siegel v. LePore, 234 F.3d 1163, 1178

   (11th Cir. 2000). The purpose of a preliminary injunction is to preserve the status quo and

   protect the rights of the movant pending a merits hearing. Granny Goose Foods., lnc. v.

   Brotherhood of Teamsters & Auto Truck Drivers Local No. 70 of Alameda County, 415 U.S.

   423, 439 (1974). A preliminary injunction operates to prevent a defendant from continuing to

   “free ride” on a plaintiff’s efforts to promote its brand and establish goodwill. Kreation

   Juicery, Inc. v. Shekarchi, 2014 WL 7564679 at *12 (C.D. Cal., Sept. 17, 2014). That is exactly

   what is happening in this case.

           As discussed in detail below, each of the four prongs for the issuance of a preliminary

   injunction weighs heavily in favor of Plaintiff in this case and a preliminary injunction should



                                                    8
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 9 of 28 PageID 456




   be entered so that the status quo may be maintained and irreparable harm to the Plaintiff and

   the public avoided.

    I.   PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS

         Plaintiff seeks preliminary injunctive relief on its claims for (1) trademark infringement

   and unfair competition under §43(a) of the Lanham Act, 15 U.S.C. §1125(a); (2) common law

   trademark infringement and unfair competition under Florida law; and (3) violation of the

   Florida Deceptive Trade Practices Act (“FDUTPA”), Fla. Stat. §501.201 et seq. – all based on

   Plaintiff’s ownership of its OVIEDO ER mark and Defendant’s use of the exact term, or any

   mark which includes or incorporates, the phrase OVIEDO ER for competing services in the

   same geographic market. As will be discussed in detail in this section, Plaintiff is likely to

   succeed on these claims and a preliminary injunction should be granted.

         Section 43(a) of the Lanham Act makes it unlawful for any person “who, on or in

   connection with any goods or services ... uses in commerce any word, ... false designation of

   origin, false or misleading description of fact, or false or misleading representation of fact,

   which is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,

   connection, or association of such person with another person.” 15 U.S.C. § 1125(a). Section

   43(a) forbids unfair trade practices involving infringement of trademarks, service marks, or

   trade dress, even in the absence of federal trademark registration. Two Pesos, Inc. v. Taco

   Cabana, Inc., 505 U.S. 763, 768 (1992).

         To prevail on a claim for trademark infringement (false designation of origin) and unfair

   competition under Section 43(a) of the Lanham Act, under corresponding state and common




                                                 9
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 10 of 28 PageID 457




   law, and under the FDUTPA1, Plaintiff must prove that (1) it is the owner of prior trademark

   rights to the OVIEDO ER mark; and (2) there is a likelihood of confusion between Plaintiff

   and Defendant based on Defendant’s use of the term OVIEDO ER. See Frehling Enters., Inc.

   v. Int'l Select Grp., Inc., 192 F.3d 1330, 1335 (11th Cir. 1999); see also Planetary Motion, Inc.

   v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir. 2001); and Davidoff & Cie, S.A. v. PLD

   Intern. Corp., 263 F.3d 1297, 1300-01 (11th Cir. 2001) (holding that “[i]n order to succeed on

   the merits of a trademark infringement claim, a plaintiff must show that the defendant used the

   mark in commerce without its consent and ‘that the unauthorized use was likely to deceive,

   cause confusion, or result in mistake”).                As with trademark infringement claims, the

   determining factor for § 43(a) and related state law claims is “whether the public is likely to

   be deceived or confused by the similarity of the marks at issue.” See Edge Sys., 186 F. Supp.

   3d at 1348 (citing Under Armour, Inc. v. 51nfljersey.com, 2014 WL 1652044 at *5 (S.D. Fla.

   Apr. 23, 2014)).

           As will be discussed below, Plaintiff owns valid and protectable trademark rights to its

   OVIEDO ER mark – which was used by Plaintiff years before Defendant ever began marketing




   1
     The legal standards for Florida statutory and common law claims of trademark infringement and unfair
   competition “are the same as those for federal claims of trademark infringement and unfair competition.” Edge
   Sys. LLC v. Aguila, 186 F. Supp. 3d 1330, 1359 (S.D. Fla. 2016), aff’d, 708 F. App’x 998 (Fed. Cir. 2017). See
   also Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 n.4 (11th Cir. 2001) (stating that “[c]ourts
   may use an analysis of federal infringement claims as a ‘measuring stick’ in evaluating the merits of state law
   claims of unfair competition”); Investacorp, Inc., v Aarabian Investment Banking Corp., 931 F.2d 1519, 1521
   (11th Cir. 1991) (holding that the analysis of the Florida statutory and common law claims
   of trademark infringement and unfair competition is the same as under the federal trademark infringement claim);
   and Suntree Techs., Inc. v. Ecosense Int’l, Inc., 693 F. 3d 1338 (11th Cir. 2012) (applying same standard to
   FDUTPA claims). Similarly, under Florida common law, trademark infringement can serve as the foundation for
   an unfair competition claim. Tobinick v. Novella, 142 F. Supp. 3d 1275, 1282–83 (S.D. Fla. Oct. 2, 2015).




                                                          10
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 11 of 28 PageID 458




   competing services using the term OVIEDO ER. Further, there is a high likelihood of

   consumer confusion based on the Defendant’s use of the term OVIEDO ER.

          A.      Plaintiff Owns Rights to the OVIEDO ER Mark

          In order to succeed on the merits, Plaintiff must first establish that it owns protected

   trademark interests to the OVIEDO ER mark. See Am. Tele. and Comm. Corp. v. Am. Comm.

   and Tele., Inc., 810 F.2d 1546, 1550 (11th Cir. 1987). Actual substantive rights to a trademark

   arise based on its use in commerce and its distinctiveness. Investacorp, Inc. v. Arabian Inv.

   Banking Corp., 931 F.2d 1519, 1522 (11th Cir. 1991). “Use in commerce” means “the bona

   fide use of a mark in the ordinary course of trade.” With respect to services, a mark is deemed

   used in commerce when the mark “is used or displayed in the sale or advertising of services

   and the services are rendered in commerce.” See 15 U.S.C. § 1127.

          Further, trademark protection “is only available to distinctive marks, that is, marks that

   serve the purpose of identifying the source of the goods or services.” Welding Servs., Inc. v.

   Forman, 509 F.3d 1351, 1357 (11th Cir. 2007). While some marks are inherently distinctive;

   others acquire distinctiveness (or “secondary meaning”) by becoming associated in the minds

   of the public with the products or services offered by the proprietor of the mark. Two Pesos,

   505 U.S. at 768–69. A plaintiff can make a prima facie showing of “secondary meaning” by

   showing that it has had substantially exclusive and continuous use of the mark for five years.

   See 15 U.S.C. § 1052(f); and Welding, 509 F.3d at 1358.

          Otherwise, whether a name has attained secondary meaning depends on the length and

   nature of the name’s use, the nature and extent of advertising and promotion of the name, the

   efforts of the proprietor to promote a conscious connection between the name and the business,



                                                 11
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 12 of 28 PageID 459




   and the degree of actual recognition by the public that the name designates the proprietor’s

   product or service. Conagra, Inc. v. Singleton, 743 F.2d 1508, 1513 (11th Cir. 1984). Finally,

   a party’s intentional copying of a mark is highly indicative that the mark has acquired

   secondary meaning. See Brooks Shoe Mfg. Co. v. Suave Shoe Corp., 716 F.2d 854, 860 (11th

   Cir. 1983) (explaining that although “proof of intentional copying,” while not alone sufficient,

   “is probative evidence on the secondary meaning issue”).

              As an initial matter, there is no issue as to priority here in that Plaintiff has used the

   OVIEDO ER mark in advertising and promotions in connection with its healthcare, medical,

   and emergency medical related services since it opened its emergency care facility in

   November, 2013. See Complaint, ¶¶ 27-34.2 Since the OVIEDO ER facility opened in

   November 2013, the OVIEDO ER mark has been prominently displayed by Plaintiff on the

   outside of the facility and in advertising and marketing for the facility. Id., ¶ 19. See also

   Exhibit 4 to the Complaint. On the other hand, Defendant only started using OVIEDO ER in

   the fall of 2018, when it announced to the public that it would be groundbreaking on its

   OVIEDO ER only a mile from Plaintiff’s facility.3 See e.g., Edge Sys., 186 F. Supp. 3d at 1345

   (no issue as to priority where plaintiff continuously operated under the trade name for 14 years

   prior to defendant’s entry into the market using a similar name).

              As to distinctiveness or secondary meaning, Plaintiff has had substantially exclusive

   and continuous use of the OVIEDO ER mark since 2013 – which represents over five (5) years



   2
     Similarly, there is no issue as to whether Plaintiff has used the OVIEDO ER mark in commerce since Plaintiff’s
   services are rendered in commerce which is lawfully regulated by Congress. See Compl., ¶ 17.

   3
       See Complaint, ¶¶ 43-44. See also Exhibit 13 to Complaint.




                                                          12
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 13 of 28 PageID 460




   of continuous use. See Complaint, ¶ 17. As a result, Plaintiff is entitled to the presumption

   that its OVIEDO ER mark has acquired distinctiveness. See 15 U.S.C. §1052(f) (stating that

   proof of “substantially exclusive and continuous use” of a designation as a mark by the

   applicant in commerce for the five years before the date on which the claim of distinctiveness

   is made may establish prima facie evidence that the mark has acquired distinctiveness as used

   with the applicant’s goods or services in commerce).

          In addition, even though Plaintiff has achieved acquired distinctiveness in its OVIEDO

   ER mark based on its over five (5) years of continuous and substantially exclusive use, further

   evidence suggests that the public has come to associate the OVIEDO ER mark and name with

   Plaintiff. Plaintiff has spent in excess of $1.3 million in advertising and promotional costs

   related to the promotion of the OVIEDO ER branded facility since it opened in 2013. See

   Complaint, ¶ 28. In that time, Plaintiff has served over 135,000 patients and the facility has

   created hundreds of jobs for the community.        Id., ¶ 26. There has been significant media

   coverage over the years since Plaintiff opened that has recognized the OVIEDO ER mark and

   the connection between that mark and Plaintiff. Id., ¶ 27. See also Exhibit 8 to Complaint.

   Finally, it can be inferred that Defendant intentionally sought to trade off the goodwill

   associated with the OVIEDO ER mark and Plaintiff since it chose to adopt an identical mark

   and even refused to change its name when the infringement was brought to its attention. Not

   only that, Defendant has escalated its use of the term OVIEDO ER, including increased online

   activity, even after receiving cease and desist correspondence from Plaintiff. See Complaint,

   ¶¶ 62-63.




                                                 13
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 14 of 28 PageID 461




           As such, because Plaintiff has established use of its OVIEDO ER mark in commerce,

   and within the State of Florida, and such continuous and exclusive use of that mark for over

   five (5) years, Plaintiff has demonstrated that it is likely to succeed on its claim of ownership

   to valid trademark rights in and to the OVIEDO ER mark. Therefore, Plaintiff has satisfied

   the first requirement for an infringement claim.

           B.      Defendant’s Use of OVIEDO ER is Likely to Cause Confusion

           The “sine qua non” of trademark infringement is “likelihood of confusion” on the part

   of the relevant consuming public as to the source of the goods or services at issue. Fila U.S.A.,

   Inc. v. Kim, 884 F. Supp. 491, 494 (S.D. Fla. 1995). Indeed, the cornerstone of a likelihood of

   confusion analysis is based on whether the ordinary, prudent consumer in the marketplace

   would likely be confused. 3 J. Thomas McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR

   COMPETITION, 4th Ed., § 23.63. Notably, in assessing the likelihood of confusion, the inquiry

   is not limited to whether one product or service would be mistaken for the other but includes

   any false or misleading suggestion of any affiliation or relationship amongst companies or their

   products or services. See 15 U.S.C. § 1125(a) (emphasis added) (rendering actionable any

   usage of a mark that “is likely to cause confusion, or to cause mistake, or to deceive as to the

   affiliation, connection, or association of such person with another person, or as to the origin,

   sponsorship, or approval of his or her goods, services, or commercial activities by another

   person”).

           The Eleventh Circuit generally uses a seven-factor test in determining whether there is

   a likelihood of confusion. These factors, as set forth in the Frehling case, include: (1) the type

   or strength of the mark; (2) the similarity of marks; (3) the similarity of the goods; (4) similarity



                                                    14
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 15 of 28 PageID 462




   of the sales methods; (5) the similarity of advertising media; (6) defendants’ intent; and (7) any

   evidence of actual confusion. Frehling, 192 F.3d at 1335. These factors are weighed and

   analyzed in light of the totality of the circumstances. Id. The plaintiff need not prevail on all

   seven factors in order to establish a claim for infringement. Id. at 1340. The relevant

   importance of each factor is determined on a case-by-case basis. Edge Sys., 186 F. Supp. 3d

   at 1348–49. See also Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 649

   (11th Cir. 2007) (recognizing that application of the multi-factor test “entails more than the

   mechanistic summation of the number of factors on each side; it involves an evaluation of the

   ‘overall balance’”).

          While courts in the Eleventh Circuit look to all of the factors, there is recognition that

   the likelihood of confusion is greatest “when the infringer uses the exact trademark as the

   plaintiff.” Opticians Ass’n. of America v. Independent Opticians of America, 920 F.2d 187,

   195 (3rd Cir. 1990). In such cases, the “likelihood of confusion is inevitable.” Id. In fact, a

   leading treatise on trademark law notes that cases where a defendant uses an identical mark are

   “open and shut” and do not involve protracted litigation to determine liability for trademark

   infringement.” 2 J. Thomas McCarthy, MCCARTHY                 ON   TRADEMARKS      AND   UNFAIR

   COMPETITION, §23:3 (1996). This is especially true where the same mark is being used in

   connection with identical or competing services. Here, as set forth below, Defendant is using

   the exact term OVIEDO ER in connection with competing services. As a result, this is an

   “open and shut” case of likelihood of confusion. Nonetheless, an analysis of all of the factors

   shows that there is a strong likelihood of confusion.




                                                  15
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 16 of 28 PageID 463




                  1. The Marks are Identical

          In determining the similarity of the marks, “the court compares the marks and considers

   the overall impressions that the marks create, including the sound, appearance, and manner in

   which they are used.” Frehling, 192 F.3d at 1337. As stated above, a likelihood of confusion

   is even greater when an infringer uses the exact trademark. Suzuki Motor Corp. v. Jiujiang

   Hison Motor Boat Mfg. Co., 2012 WL 2873733 at ** 8-11 (S.D. Fla. 2012). Courts “look with

   suspicion upon one who, in dressing his goods for the market, approaches so near to his

   successful rival that the public may fail to distinguish between them.” Original Appalachian

   Artworks, Inc. v. Toy Loft, Inc., 684 F.2d 821, 832 (11th Cir. 1982). Here, the parties are both

   using the identical term OVIEDO ER. This factor weighs heavily in favor of a finding of

   likelihood of confusion.

                  2. The Services are Identical

          The likelihood that two marks will be confused is greater when the marks are used on

   the same or similar products. See E. Remy Martin & Co., S.A. v. Shaw-Ross Int'l Imports, Inc.,

   756 F.2d 1525, 1530 (11th Cir. 1985). Here, the services performed and/or to be performed

   by the parties are identical in that both parties provide competing emergency care facilities

   which include competing healthcare, medical, and emergency medical related services. They

   are both operating these competing emergency care facilities within a mile of each other. This

   factor also weighs heavily in favor of Plaintiff.

                  3. Sales Methods Are Similar

          If products are sold through the same trade channels, to the same customers, there is a

   greater chance there will be a likelihood of confusion between the marks. See Frehling, 192



                                                  16
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 17 of 28 PageID 464




   F.2d at 1339. “This factor takes into consideration where, how, and to whom the parties’

   products are sold.” Id. See also Ambn’t, Inc. v. Kraft, Inc., 812 F.2d 1531, 1541 (11th Cir.

   1986) (finding that the “[l]ikelihood of confusion is more probable if the products are sold

   through the same channels to the same purchasers”).

          Here, the parties are offering their competing services to the exact same customer base

   in the exact same geographic market. This factor also weighs heavily in favor of a finding of

   likelihood of confusion.

                  4. There is Similar Advertising

          If two parties are employing similar marketing strategies for their respective products,

   there is a greater probability of confusion. See Exxon Corp. v. Texas Motor Exchange of

   Houston, Inc., 628 F.2d 500, 505 (5th Cir. 1980). In this case, the complete record of the

   parties’ advertising has not yet been established. However, Plaintiff, inter alia, advertises

   using its OVIEDO ER mark online, through signage, and in print advertisements. See

   Complaint, ¶¶ 19-20; 29-34. In fact, even after receiving repeated notices of Plaintiff’s

   concerns, Defendant registered the domain for www.workatoviedoer.com, which

   automatically redirects to the landing page for Defendant’s OVIEDO ER facility. See id., ¶

   63. See also Exhibits 25 and 26 to Complaint.         In fact, Defendant’s proposed facility is

   scheduled to open October 6, 2019. Id., ¶ 63. Thus, since the parties engage in similar

   advertising this factor also supports a finding of likelihood of confusion.

                  5. The Mark is Strong

          To determine the strength of a mark, the Eleventh Circuit considers the length and

   manner of its use, whether it has reached incontestable status, the type of mark and the degree



                                                  17
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 18 of 28 PageID 465




   to which third parties make use of the mark. Frehling, 192 F.3d at 1335-36. Where a mark

   has been used for a long period of time and public recognition of the mark then the mark is

   consider strong. See e.g., Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175 (9th Cir.)

   (holding that extensive advertising, length of time in business and public recognition increase

   the strength of a mark). Finally, the lack of third party use of similar marks illustrates the

   strength of the mark for purposes of the likelihood of confusion analysis.

          The OVIEDO ER mark has been used by Plaintiff since November, 2013 – over five

   (5) years. That use has been exclusive in that until Defendant, no other facility in the area has

   used the term “Oviedo ER” in connection with the promotion of their facility or as the name

   of the facility. The media has also referred to the OVIEDO ER mark as signifying the source

   of Plaintiff’s services. See Complaint, ¶¶ 20-22. Plaintiff has spent over $1.3 million in

   advertising costs to promote the OVIEDO ER branded facility since it opened in 2013 and has

   served over 135,000 patients in that time. Id., ¶ 28. All of this leads to the conclusion that the

   OVIEDO mark is strong and, as such, this factor weighs in favor of Plaintiff.

                  6. Defendant’s Intent

          The intent factor generally focuses on whether the allegedly infringing party adopted

   its mark with the intent to derive an unearned benefit from the senior party’s efforts. See

   Frehling, 192 F.2d at 1340. This factor looks to whether “a defendant adopted a plaintiff’s

   mark with the intention of deriving a benefit from the plaintiff’s business reputation.” Id.

   Likelihood of confusion can be demonstrated as a matter of law if this factor is present. Babbit,

   38 F.3d 1179 (11th Cir. 1994). Intent to benefit from the plaintiff’s mark can be present

   without direct evidence so long as it may be found that a jury might have inferred that a



                                                  18
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 19 of 28 PageID 466




   defendant purposely chose a mark which was very similar to the trademark owners. John H.

   Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 977 (11th Cir. 1983).

          Defendant could have chosen a number of alternative names when it decided to name

   its facility but it instead chose to use the exact same name as the Plaintiff. And then, when it

   represented that it would “rebrand”, the proposed rebranded name, “AdventHealth Oviedo ER”

   Defendant still wholly incorporated the entirety of Plaintiff’s OVIEDO ER mark. Plaintiff

   even proposed that Defendant use alternative names such as “AdventHealth ER at Winter Park

   ….”, “AdventHealth ER in Oviedo”, or simply “AdventHealth ER.” See Complaint, ¶ 56. See

   also Exhibit 21 to the Complaint. However, Defendant refused to use one of these alternative

   names and/or otherwise comply with Plaintiff’s requests. Id. In fact, at the time of the filing

   of this Action, Defendant’s website prominently refers to its new facility as “Oviedo ER.” See

   e.g., Complaint, ¶¶ 59-60; 63. Further, Defendant is currently recruiting employees for its

   facility which it refers to as “Oviedo ER.” Id. Moreover, Defendant is referencing its new

   facility in the community as “Oviedo ER.” Id. Even worse, Defendant not only continued to

   use the exact term OVIEDO ER after receiving complaints from Plaintiff, but also increased

   that use, for instance, by registering and using the domain www.workatoviedoer.com. Id.

   Accordingly, it can be inferred that Defendant has chosen to use and has continued to use the

   exact term OVIEDO ER solely to capitalize off the goodwill Plaintiff has established in and to

   its OVIEDO ER mark. This factor also shows a likelihood of confusion.

                  7. Actual Confusion Seems to be Occurring

          Evidence of actual confusion is not necessary to support a finding of a likelihood of

   confusion. See Remy Martin, 756 F.2d at 1539. And, in this case, the issue of actual confusion



                                                 19
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 20 of 28 PageID 467




   at this point may be premature since Defendant has yet to open its facility. However, Plaintiff

   is concerned that Defendant’s pre-opening marketing and publicity is already resulting in some

   actual confusion within the media. Specifically, on June 13, 2019, the Orlando Business

   Journal published an article referencing Defendant’s entry into the market in which the lead

   photo identified Plaintiff’s facility, clearly featuring the OVIEDO ER name and mark. See

   Complaint, ¶ 61. See also Exhibit 24 to the Complaint. The media’s use of Plaintiff’s

   OVIEDO ER facility to publicize Defendant’s “Oviedo ER” facility heightens the likelihood

   that consumers will be confused when the confusion is perpetuated through the media. This

   factor further compels a finding of likelihood of confusion.

          Given the fact that the marks at issue here are (1) identical; (2) being used in connection

   with identical, competing services; (3) marketed to the exact same consumers in the same trade

   area; and (4) marketed and used in advertising in a similar fashion, coupled with the inferred

   intent of Defendant to copy Plaintiff’s well-known mark, plus the fact that there has already

   been some actual confusion in the media, their likelihood of confusion is inevitable based on

   Defendant’s use of the OVIEDO ER mark and/or the exact term, or any mark which includes

   or incorporates the phrase “Oviedo ER”.

    II.   PLAINTIFF WILL BE IRREPRABLY HARMED IF DEFENDANT’S
          INFRINGING ACTIVITY IS ALLOWED TO CONTINUE

          Pursuant to the Lanham Act, a district court is authorized to issue an injunction

   “according to the principles of equity and upon such terms as the court may deem reasonable”

   to prevent violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief

   is the remedy of choice for trademark and unfair competition cases, since there is no adequate

   remedy at law for the injury caused by a defendant’s continuing infringement.” Mycoskie, LLC


                                                  20
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 21 of 28 PageID 468




   v. 2018prettycat, 2019 WL 1921998 at *4 (S.D. Fla. Apr. 30, 2019). Because of the inherent

   difficulty of valuing the damage to such intangibles as the goodwill or business reputation,

   courts routinely grant injunctions in trademark actions. See McDonald's Corp., 147 F.3d at

   1310 (holding “trademark actions ‘are common venues for the issuance of preliminary

   injunctions”’). Preliminary injunctions are common in trademark actions because legal

   remedies are ordinarily inadequate for consumer confusion and reputational damage. Night

   Owl SP, LLC v. Dongguan Auhua Elecs. Co., 2019 WL 1552868 at *3 (M.D. Fla. Apr. 10,

   2019) (recognizing irreparable harm where there is a strong showing of likelihood of

   confusion).

          For years, the Eleventh Circuit (along with many other circuits) held that courts should

   “extend a presumption of irreparable harm once a plaintiff establishes a likelihood of success

   on the merits of a trademark infringement claim.” See Uber Promotions, Inc. v. Uber Techs.,

   Inc., 162 F. Supp. 3d 1253, 1261 (N.D. Fla. 2016) (citing North Am. Med. Corp. v. Axiom

   Worldwide, Inc., 522 F.3d 1211, 1227 (11th Cir. 2008).            The appropriateness of this

   presumption has been called into doubt, however, after the Supreme Court’s decision in eBay

   Inc. v. MercExchange, LLC, 547 U.S. 388 (2006). See Uber, 162 F. Supp. 3d at 1261.

   Nonetheless, the Eleventh Circuit has provided recent guidance and given courts under its

   charge leeway to effectively presume irreparable harm based on the facts and circumstances

   of the particular case and after consideration of the equities involved. See Hoop Culture, Inc.

   v. GAP Inc., 648 F. App’x 981, 985 (11th Cir. 2016) (holding a presumption of irreparable

   injury may still be “an appropriate exercise of [the district court’s] discretion in light of the




                                                  21
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 22 of 28 PageID 469




   historical traditions” where “the particular circumstances of the instant case bear substantial

   parallels to previous cases” in which irreparable harm has been found).

          Further, a trademark owner’s loss of reputation or goodwill can constitute irreparable

   injury. See e.g., Nike, Inc. v. Lydner, 2008 WL 4426633 at *6 (M.D. Fla. Sept. 25, 2008)

   (defendants defaulted and court granted preliminary injunction where facts established that

   plaintiff “developed goodwill among the consuming public which would be undermined if

   Defendants are not prohibited from selling merchandise bearing [the plaintiff]’s mark, thereby

   creating a likelihood that the public would be confused”). As such, in infringement cases, it is

   “generally recognized” that there is no adequate remedy at law and that infringement by its

   very nature causes irreparable harm. Tally-Ho, Inc. v. Coast Community. College District, 889

   F.2d 1018, 1029 (11th Cir. 1989).

          Here, Plaintiff has presented evidence of irreparable harm. As set forth above, there is

   a strong likelihood of confusion in this case since Defendant is using the Plaintiff’s mark in its

   entirety and using it in connection with directly competing services in the same geographic

   market. Not only that, all of the confusion factors weigh in favor of a likelihood of confusion

   finding. In addition, allowing the Defendant to operate a competing emergency room facility

   under the exact same name as Plaintiff (or any mark which includes or incorporates Plaintiff’s

   name) will undoubtedly result in the loss of control over Plaintiff’s reputation and goodwill.

   Plaintiff cannot control the quality of services provided by Defendant and those services would

   appear to be provided by Plaintiff if Defendant were permitted to use the exact same name or

   any mark which includes or incorporates Plaintiff’s name. This type of loss cannot possibly

   be remedied or quantified through monetary damages. See King Ranch, Inc. v. King Ranch



                                                  22
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 23 of 28 PageID 470




    Contractors, LLC, 2013 WL 2371245 at ** 12-13 (M.D. Fla. May 30, 2013) (finding a

    likelihood of irreparable harm based on damage to the plaintiff’s reputation and goodwill if

    Defendant continued to use plaintiff’s valuable mark).

           Accordingly, the record contains ample evidence to support a finding that Plaintiff is

    likely to suffer irreparable harm if a preliminary injunction is not granted.

 III.   THE BALANCE OF HARDSHIPS TIPS DECIDEDLY IN PLAINTIFF’S FAVOR

           The third factor courts must consider when granting injunctive relief is whether the

    threatened injury to the moving party outweighs whatever damage the proposed injunction

    may cause the opposing party. See Forsyth Cnty. v. U.S. Army Corps of Eng’rs, 633 F.3d 1032,

    1039 (11th Cir. 2011). Issuing a preliminary injunction against a trademark infringer would

    result in no legitimate harm since “the preliminary injunction would only prevent them from

    using marks which they are not entitled to use.” Clayton v. Howard Johnson Franchise Sys.,

    Inc., 730 F. Supp. 1553, 1561-62 (M.D. Fla. 1988). In this case, the balance of hardships

    weighs heavily in Plaintiff’s favor. “Any hardship caused by the preliminary injunction may

    justly fall on the parties which consciously decided to dress their goods for the market in a

    manner ‘so near to [a] successful rival that the public may fail to distinguish between

    them.”’ Aveda Corp. v. Evita Mktg., Inc., 706 F. Supp. 1419, 1431-32 (D. Minn. 1989).

    Plaintiff is also harmed by having to pursue this action. See Tracfone, 102 F. Supp. 3d at 1333.

           At most, Defendant’s harm (if any) from the issuance of a preliminary injunction would

    be the loss of its ability to continue to perpetrate an irreparable harm on Plaintiff’s goodwill

    and reputation. “Indeed, issuance of a preliminary injunction will merely enjoin Defendants

    from conducting a business which is already prohibited by federal law.” TracFone Wireless,



                                                   23
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 24 of 28 PageID 471




   Inc. v. Washington, 978 F. Supp.2d 1225, 1234 (M.D. Fla. 2013). Issuance of a preliminary

   injunction here would not prevent Defendant from operating its business. The injunction

   would simply force Defendant to use a non-infringing name and otherwise change its name to

   one of the many non-confusing names available to it. Accordingly, the balance of equities tips

   in favor of Plaintiff.

   IV.    THE PUBLIC INTEREST WILL BE ADVANCED BY A PRELIMINARY
          INJUNCTION PREVENTING CONFUSION

           The Eleventh Circuit has recognized that “the public interest in preventing confusion

   around the marketplace is paramount to any inequity caused the [defendant].” SunAmerica

   Corp. v. Sun Life Assurance Co. of Canada, 77 F.3d 1325, 1334 (11th Cir. 1996) (emphasis

   added). Indeed, one of the primary purposes of the Lanham Act is to protect the purchasing

   public from being misled or confused as to the source or origin of goods or services. Davidoff,

   263 F.3d at 1301 (finding that “[c]onsumers who purchase a particular product expect to

   receive the same special characteristics every time…. The Lanham Act protects these

   expectations by excluding others from using a particular mark and making consumers

   confident that they can purchase brands without being confused or misled”). See also Teledyne,

   433 F. Supp. at 740 (holding that “[c]ustomer confusion is by its very nature against the public

   interest”). The public interest favors issuance of a preliminary injunction in order to protect

   the public from being defrauded by the reproduction of goods under identical and infringing

   designations.    See St-Honore v. 2014Meimei, 2016 WL 4801379 at *4 (S.D. Fla.

   2016); Telestrata, LLC v. NetTALK.com, Inc., 126 F.Supp.3d 1344, 1356 (S.D. Fla., 2015).

           The public interest compels entry of a preliminary injunction in this case because the

   public has a great interest in not being confused when there are emergency medical occurrences


                                                 24
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 25 of 28 PageID 472




   and emergency care services at stake. Where public safety is at issue, the public interest is to

   protect the public. See e.g., Martinez v. Sch. Bd. of Hillsborough Cty., Fla., 675 F. Supp. 1574,

   1582 (M.D. Fla. 1987)(stating that “[w]here, as here, there is any question as to whether the

   public safety and welfare is threatened, the Court must rule on the side of that public interest”)

   (emphasis in original). Allowing there to be two emergency room facilities to coexist under

   the exact same name OVIEDO ER (or any mark which includes or incorporates the name

   OVIEDO ER) could lead to hazardous unintended consequences. The public interest would

   be served by prohibiting Defendant from using the OVIEDO ER mark given that Defendant is

   not affiliated with, or endorsed by, Plaintiff and to prevent the significant confusion that would

   surely occur from two emergency hospitals being located within a mile of each other using the

   same name. A preliminary injunction, if issued, would heavily protect the public interests in

   this case.

    V.    AN INJUNCTION BOND SHOULD BE WAIVED, OR SET AT A NOMINAL
          AMOUNT

           Rule 65(c) provides “[n]o . . . preliminary injunction shall issue except upon the giving

   of security by the applicant, in such sum as the court deems proper, for the payment of such

   costs and damages as may be incurred or suffered by any party who is found to have been

   wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). “Although the language of Rule 65(c)

   appears to be mandatory, over the past twenty years, federal courts have come to recognize

   that the district court possesses discretion over whether to require the posting of security.”

   Popular Bank v. Banco Popular, 180 F.R.D. 461, 463 (S.D. Fla. 1998). “Whether or not to

   require a bond in any particular case -- and the amount of any such bond demanded -- is within

   the discretion of the trial judge.” University Books & Videos, Inc. v. Metropolitan Dade


                                                  25
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 26 of 28 PageID 473




   County, 33 F. Supp. 2d 1364, 1374 (S.D. Fla. 1999). In other words, the requirement that the

   moving party post a security bond may be waived by the Court. BMW of North America, Inc.

   v. Au-Tomotive Gold, Inc., 1996 WL 1609124 at * 9 (M.D. Fla. 1996); Baldree v. Cargill, Inc.,

   758 F. Supp. 704, 707 (M.D. Fla. 1990), aff'd, 925 F.2d 1474 (11th Cir. 1991). This case

   involves blatant infringement of a distinctive mark. AdventHealth has no legitimate claim to

   the mark and has been put on notice through numerous letters yet continues to blatantly

   infringe. Accordingly, this Court should waive the bond requirement.

                                          CONCLUSION

          For the reasons discussed herein, Plaintiff is likely to succeed on its related claims for

   trademark infringement against Defendant based on Defendant’s use of the OVIEDO ER mark,

   and will undoubtedly suffer irreparable harm if Defendant is allowed to continue using the

   OVIEDO ER mark. Further, the public interest would be served by preventing confusion, and

   a balance of hardships weigh in favor of the issuance of an injunction. As a result, a

   preliminary injunction should be issued preventing Defendant from continuing to use the

   OVIEDO ER mark until a trial on the merits can be completed.

   Dated: September 3rd, 2019




                                                 26
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 27 of 28 PageID 474




                                      Respectfully submitted,

                                      /s/ Martin B. Goldberg
                                      Martin B. Goldberg
                                      Emily L. Pincow
                                      LASH & GOLDBERG, LLP
                                      Miami Tower
                                      100 SE 2nd Street, Suite 1200
                                      Miami, FL 33131-2158
                                      Phone: (305) 347-4040
                                      Fax: (305) 347-4050
                                      mgoldberg@lashgoldberg.com
                                      epincow@lashgoldberg.com

                                      and

                                      Dennis D. Murrell*
                                      Elisabeth S. Gray*
                                      Brian McGraw*
                                      MIDDLETON REUTLINGER
                                      401 S. Fourth Street, Suite 2600
                                      Louisville, Kentucky 40202
                                      Phone: (502) 584-1135
                                      Fax: (502) 561-0442
                                      dmurrell@middletonlaw.com
                                      egray@middletonlaw.com
                                      bmcgraw@middletonlaw.com

                                      *pro hac vice applications to be submitted

                                      Counsel for Plaintiff Oviedo Medical
                                      Medical Center, LLC




                                      27
Case 6:19-cv-01711-WWB-EJK Document 6 Filed 09/03/19 Page 28 of 28 PageID 475




                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on September 3rd, 2019, the foregoing was filed
   with the Clerk of Court using the CM/ECF system which will send a notification to the
   following counsel of record; a copy of same was mailed and/or emailed to:


                                               /s/Martin B. Goldberg
                                               Martin B. Goldberg
                                               Emily L. Pincow




                                               28
